DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Simatovic (U.S. 2019/0327917).
Regarding claim 1, Simatovic discloses (Fig. 1-20) a system (100) for a high-efficiency planting operation for a work machine, the work machine including a chassis, the chassis including ground-engaging supports (200) to facilitate propelling the chassis, the system comprising: a conveying unit (140) coupled to the chassis to store at least one tray (412) of saplings (415) and configured to transport the at least one tray of saplings towards a gripping unit (450, 1000), the gripping unit configured to (Fig. 19) retrieve at least one sapling from a tray and release the at least one sapling; an indexing unit (chute system 150) coupled to the gripping unit, the indexing unit individually releasing a sapling for planting ([0049]) as the chassis is propelled; a planting unit (130) configured to receive the sapling from the 
Regarding claim 11, Simatovic discloses (Fig. 1-20) a work machine (100) for a high-efficiency planting operation, the work machine comprising: a chassis, the chassis including ground-engaging supports (200) to facilitate propelling the chassis, a conveying unit (140) coupled to the chassis to store at least one tray (412) of saplings (415) and configured to transport the at least one tray of saplings towards a gripping unit (450, 1000), the gripping unit configured to (Fig. 19) retrieve at least one sapling from a tray and release the at least one sapling; an indexing unit (chute system 150) coupled to the gripping unit, the indexing unit individually releasing a sapling for planting ([0049]) as the chassis is propelled; a planting unit (130) configured to receive the sapling from the indexing unit and deliver the sapling into a ground, the planting unit including an extendable (downwardly and outwardly extending; Fig. 5B-8B) tube (body 250 through which saplings are delivered) for delivering the sapling and a spade (265) coupled to the tube; a sensing module ([0046], lines 9-10; [0070], lines 3-5, 9-14) coupled to a plurality of sensors, the sensing module configured to detect a set of parameters defining delivery of the sapling into the ground and generating data input signals based on the parameters; and a controller (471) coupled to the chassis configured to receive the data input signals from the sensing module, the .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Simatovic in view of Yajima (U.S. 2018/0242515) and further in view of Fletcher (U.S. 2019/0116719).
Regarding claims 2 and 12, Simatovic discloses the elements of claims 1 and 11 as described above, but does not disclose a location module.
Yajima discloses (Fig. 16) a farm field management system, wherein the system comprises: a location module ([0112]) coupled to a wireless location identification device and configured to generate a seed location signal; and a controller configured ([0193]-[0197]) to receive the seed location signal, among other signals, from the location module, wherein the controller is programmed to save the seed location signal, among other signals, in an asset location database such that the asset location database displays known locations, among other parameters of interest, of one or more seeds.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system and work machine of Simatovic by incorporating such a location module and asset database as described for saplings.  Doing so would allow one to distinguish and locate saplings, as well as record various other parameters of interest for each sapling.
In light of the various parameters of interest recorded by the farm field management system of Yajima, one having ordinary skill in the art would readily recognize that the variety of parameters taught by Yajima are not an exhaustive list of advantageous possibilities.  Yajima teaches, in a general sense, the recording of any potential parameter of interest as would be recognized by one having ordinary skill in the art.
Fletcher discloses (Fig. 1) a system for a planting operation for a work machine, the system including a planting unit (120) configured to deliver pods (122; which may comprise seedlings; [0060], lines 1-6) into a ground; and a sensing module ([0068], lines 1-3) coupled to at least one sensor ([0068], the sensing module configured to detect a set of parameters ([0068], lines 4-7) defining delivery of the pod into the ground and generating data input signals based on the parameters ([0068], lines 7-8), the set of parameters detected by the sensing module including a ground depth detection ([0068], lines 11-12).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the sensing module of Simatovic in view of Yajima to additionally detect a ground depth and to include the ground depth detection among those received by the controller and saved in the asset location database such that the asset location database may additionally display a planting depth of one or more saplings.
Regarding claims 3 and 13, in the combinations above, Yajima further discloses (Fig. 16; [0193]-[0197]) that the asset location database further comprises: saving a local time, a date, and a seed type (which would obviously correspond to a sapling type in the combination) correlating to the sapling location signal.  It would have been reasonable to one having ordinary skill in the art to further arrange the combinations in this way.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Simatovic in view of Azenha (U.S. 2016/0165793).
Simatovic discloses the elements of claims 1 and 11 as described above, and further discloses (Fig. 1) a hydrating module (190; [0039], lines 6-13) coupled to the planting unit to provide at least one of water, a hydrogel, and a fertilizer to the sapling.  Simatovic does not disclose how the water is provided to the saplings
Azenha discloses (Fig. 1) an apparatus for planting and treating seedlings wherein the apparatus comprises a hydrating module (10) coupled to the apparatus, the hydrating module configured ([0067], lines 6-9) to control a release valve to provide at least one of water, a hydrogel, and a fertilizer to the seedling.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system and work machine of Simatovic with such an arrangement to facilitate watering the saplings.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Simatovic in view of Sheppard (U.S. 2019/0023171).
Simatovic discloses the elements of claims 1 and 11 as described above, but does not disclose a monitoring module. Sheppard discloses a system for an autonomous agricultural machine comprising (Fig. 33): a monitoring module coupled to each of a transporter (72), a station (64), and a machine (254), the monitoring module including at least one camera (226, 240, 256; [0180], lines 1-9) and configured to generate a visual display (214; [0171], lines 22-26) of each of the transporter, station, and machine.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize a camera monitoring system such as taught by Sheppard to monitor any or all subcomponents of the system and work machine of Simatovic, including the conveying unit, the indexing unit, and/or the planting unit.  Doing so would allow a user to monitor and verify proper operation of the system and work machine.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Simatovic in view of Yajima and Fletcher as applied to claims 2 and 12 above, and further in view of Hurd (U.S. 2018/0024549).
Simatovic in view of Yajima and Fletcher teaches the elements of claims 2 and 12 as described above, but does not teach a navigation module.  Hurd discloses a system for autonomous control of agricultural machinery comprising: a navigation module ([0020]) coupled to a location module, the navigation module coordinating ([0031]) propulsion and steering of a chassis to a pre-planned navigable path, the pre-planned navigable path receiving input from at least one of a visual line path sensed by a visual device ([0021], lines 6-9), a pre-programmed path comprising a planting population field prescription ([0046], lines 6-9), and a path defined by another work machine during a field preparation operation ([0105], lines 6-28).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system and work machine of Simatovic by incorporating a navigation module as taught by Sheppard.  Doing so would allow automatic control of the system and work machine so that a user gains complete oversight of operations and may focus on other tasks.  One having ordinary skill in the art would readily appreciate that a pre-programmed path comprising a planting population field prescription, as taught by Hurd, may correspond to a pre-programmed path comprising sapling location points in such combinations.

Claims 7, 10, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Simatovic in view of Crouse (U.S. 2020/0375089).
Regarding claims 7 and 17, Simatovic teaches the elements of claims 1 and 11 as described above.  Simatovic further discloses ([0059]) that the delivery of the sapling into the ground comprises a displacement of the sapling in a horizontal direction opposite a direction of movement of the work machine, the displacement of the sapling in the horizontal direction equal to a displacement of the work machine.  Simatovic does not teach a speed sensor for determining such displacement.
Crouse discloses an apparatus for transplanting seedlings comprising a work machine speed sensor (implied by ‘sensed translation speed’; [0073], lines 6-9) generating a work machine speed input signal, wherein the timing of planting is determined by a sensed speed of the apparatus through the field.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize a speed sensor in the system and work machine of Simatovic to determine the necessary displacement for planting saplings.
Regarding claims 10 and 20, Simatovic teaches the elements of claims 1 and 11 as described above, but does not teach a planting distance or cycle time.  Crouse teaches ([0073], lines 6-8) that the transplanting apparatus delivers seedlings into the ground based on a cycle time or a planting distance.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to operate the system and work machine of Simatovic such that a proper pre-planned sapling spacing is achieved, as taught by Crouse, since proper spacing would help promote sapling growth.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Simatovic in view of Watanabe (U.S. 4,932,338).
Simatovic teaches all the elements of claims 1 and 11 as described above, but does not teach a vertical displacement sensor.  Watanabe discloses (Fig. 1, 4) an apparatus for transplanting seedlings comprising a vertical displacement sensor (173), configured to generate a vertical displacement input signal, wherein the delivery 24Attorney Docket No. P29221-US-PRI of the sapling into the ground comprises a dynamically variable displacement of the sapling in a vertical direction based on the vertical displacement input signal and a pre-defined planting depth (Col. 7, lines 3-23).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize a height sensor in the system and work machine of Simatovic in order to vary the vertical displacement of the saplings, as taught by Watanabe.  Doing so would allow for proper planting depths compensated for uneven ground surfaces.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Simatovic in view of Achen (U.S. 2015/0264857).
Simatovic teaches the elements of claims 1 and 11 as described above, but does not teach an obstruction sensor.  Achen discloses an agricultural planter (Fig. 7) comprising an obstruction sensor (62) configured to generate an obstruction input signal upon sensing an obstruction, a controller raising the planter (thereby naturally aborting planting during at least one operation cycle) based on the obstruction input signal ([0066], lines 19-30).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange an obstruction sensor on the system and work machine of Simatovic, as taught by Achen, so that the planting unit may raise or refrain from lowering in response to planting obstructions.  One having ordinary skill in the art would readily appreciate that a planting operation may resultantly be aborted if prescribed at or near the location of the obstruction.

Response to Arguments
Applicant's arguments filed May 14, 2021 have been fully considered but they are not persuasive.  Applicant generally asserts that Simatovic does not disclose the claimed invention as set forth in claims 1 and 11.  However, Simatovic does, in fact, anticipate claims 1 and 11 as described above.  Particularly regarding the claim amendments, the planting unit of Simatovic includes a tube which is extendable down and outward from the vehicle, and control of the planting unit includes extending the tube such that the ground surrounding the planted sapling is impacted.
Applicant’s arguments with respect to claims 2-3 and 12-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cayton (U.S. 4,388,035) (Fig. 4) extending tube planting unit;
Talbott (U.S. 4,616,578) (Fig. 12-15) extending tube planting unit;
Kobayashi (U.S. 5,209,170) (Fig. 15) extending tube planting unit with spade.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671